DETAILED ACTION

Status of Claims
Claims 1-3, 6, 8-10, 13, 15-17, and 20 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2022 has been considered.

Response to Arguments
103 Rejection:
Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 20170101025 A1) in view of Ramatchandirane et al. (US 20180276674 A1) hereafter referred to as Ramatch.

In regards to Claims 1, 8, and 15, Penilla discloses:
A method, comprising: receiving an identifier, from a transport, responsive to the transport and a device separate from the transport being proximate to a location of a service station wherein the identifier is associated with the transport (See Para. [0085 and Para. [0091] – Penilla discloses  receiving data from a vehicle connected/proximate to a charging unit after the vehicle is connected and proximate user device has scanned a QR code from the service station); 
receiving an additional identifier from the device within a predefined period of time of the identifier being received to authorize the device as an authorized user of the transport, wherein the additional identifier is received when the device is proximate to an object that provides the service (See Para. [0087] – Penilla describes receiving transaction information which would include an identifier from a mobile device proximate to the charging unit. It is clear to one of ordinary skill in the art that an individual that is paying for the service would be considered an authorized user of a transport receiving the service); and 
authorizing the service when the transport and the device are proximate to the object that provides the service (See Penilla: Para. [0091] – Penilla discloses performing charging after the vehicle is connected and the mobile device has scanned the QR code), and 
wherein the object is a charging station and the service is an electrical charge (See Penilla: Para. [0091]).

Penilla fails to explicitly disclose but Ramatch discloses:
responsive to authorizing the identifier, receiving an additional identifier (See Ramatch: Para. [0233])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the two-factor authentication method disclosed by Ramatch as an additional authorization step to the EV charging method disclosed by Penilla increasing the overall security of the invention by ensuring that only authorized users of a vehicle can obtain services.

Claims 2, 4-5, 9, 11-12, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Ramatch in further view of Chen et al. (US 20150304851 A1).

In regards to Claims 2, 9, and 16, the combination of Penilla and Ramatch discloses the method of claim 1 but fails to explicitly disclose but Chen discloses:
further comprising authorizing the service based on at least one of: when the transport and the device are proximate; when the transport is associated with the service; and when the user authorizes the service (See Chen: Para. [0014] – “The portable authorization device may notify the service when the user is no longer within proximity of the service accessor device, at which time the service accessor device's access to the service may be revoked. In one or more implementations, the service accessor device may stop providing service to the user when the portable authorization device is no longer within proximity of the service accessor device, e.g. without receiving notification thereof from the portable authorization device.” – Chen discloses providing authorization of service based on proximity at the time of authorization).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply time and proximity based authorization method disclosed by Chen as an additional authorization step to the EV charging method disclosed by Penilla and Ramatch increasing the overall security of the invention by adding an additional layer of security to the authorization process.

In regards to Claims 4, 11, and 18, the combination of Penilla, Ramatch, and Chen discloses:
The method of claim 1, further comprising authorizing payment for the service by at least one of the device and a server (See Gibbs: Para. [0035] – “After the autonomous vehicle has identified an available parking space in the destination zone and/or moved into the space, the autonomous vehicle will generate a parking transaction request and send it to either the parking system server or a parking service provider server (step 211). In response to receiving the parking transaction request, the receiving server will initiate a parking transaction with a parking service provider to authorize the autonomous vehicle to park in the designated zone for a period of time (step 212).”).

In regards to Claims 5, 12, and 19, the combination of Penilla, Ramatch, and Chen discloses:
The method of claim 1, wherein the request is sent from the device (See Chen: Para. [0058] – “The portable authorization device 102 receives a request to access service, e.g. provided by the service provider server 110A, from a proximal service accessor device 104A (408)”).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Ramatch in further view of Prasad et al. (US 11032286 B1)

In regards to Claims 3, 10, and 17, the combination of Penilla and Ramatch discloses the method of claim 1 but fails to explicitly disclose:
further comprising determining that at least one of the identifier and the at least one additional identifier is associated with another user.

However, in a similar field of endeavor, Prasad discloses:
further comprising determining that an identifier is associated with a specific user (See Prasad: col. 13, lines 61-62 – “the backend system may determine whether or not the identifier is associated with the user's profile”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method to determine association between an identifier and a specific user as disclosed by Prasad as an additional condition for authentication by ensuring that the received identifiers are associated with the user of the device as disclosed by the combination of Penilla and Ramatch in order to further increase the security strength of the system by adding additional conditions to ensure that only associated users can access the requested service.

Claims 6-7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Ramatch in further view of Balaraman et al. (US 20190164157 A1).

In regards to Claims 6, 13, and 10, the combination of Penilla and Ramatch discloses the method of claim 1 but fails to explicitly disclose:
further comprising: invoking a smart contract stored in a distributed ledger responsive to the authorizing of the service; 
wherein the smart contract comprises information related to at least one of a server, the request, the service, the transport, the identifier, the user, the device, another user, and the object; and 
wherein the distributed ledger is stored in the server.

However, in a similar field of endeavor, Balaraman discloses:
further comprising: invoking a smart contract stored in a distributed ledger responsive to the authorizing of the service (See Balaraman: Para. [0042] – “Issuer authorization system 140 may query issuer repository to determine the merchant public key and smart contract based on the merchant ID, and/or the user public key based on the transaction account number identified during the purchase transaction. Issuer repository 135 returns data to issuer authorization system 140 based on the query (step 413). For example, issuer repository 135 may return the merchant public key, the smart contract, and the user public key back to issuer authorization system 140. Issuer authorization system 140 invokes the smart contract (step 415). Issuer authorization system 140 may invoke the smart contract returned in step 413 and may pass parameters relating to the transaction, including the user public key, the transaction ID, or the like.” - Balaraman discloses the invocation of a smart contract stored on a blockchain in response to an authorization request); 
wherein the smart contract comprises information related to at least one of the server, the request, the service, the transport, the identifier, the user, the device, another user, and the object; and 
wherein the distributed ledger is stored in the server (See Balaraman: Para. [0007] – “The selected smart contract comprises a return policy, a refund policy, a partial payment schedule, a full payment workflow, a service deployment schedule, or a product delivery schedule” – Balaraman discloses a smart contract comprising information regarding the service, specifically a service deployment schedule).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the service providing method through the invocation of a smart contract stored on a blockchain as disclosed by Balaraman to provide the service in response to payment disclosed by the combination of Penilla and Ramatch in order to improve both the efficiency as well as the security of the system by both utilizing the automated nature of smart contract to provide faster service and leveraging the inherent security benefits of blockchain due to its encryption properties allowing for inherent obfuscation of data.

In regards to Claims 7 and 14, the combination of Penilla, Ramatch and Balaraman discloses:
The method of claim 6, wherein the smart contract comprises one or more of: a date of the service; a location of the service; a time of the service; and a payment for the service (See Balaraman: Para. [0007] – “The selected smart contract comprises a return policy, a refund policy, a partial payment schedule, a full payment workflow, a service deployment schedule, or a product delivery schedule”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Truong et al. (US 10282684 B2) discloses a system for performing operations based on location data provided by a mobile computing device. Specifically, the system determines the location of the mobile computing device in relation location of the service being rendered.
Madaan (US 20200005557 A1) discloses system and methods for short range communications for specific device identification during multi-device proximity. Specifically for the purpose of detecting proximity of two devices for the purpose of providing a requested service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685